Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of invention Group I, claims 1 – 6, in the reply filed on February 22, 2021 is acknowledged. The traversal is on the ground(s) that unity’ of invention does exist between Groups I – II, because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. 
In response, the examiner submits that said argument is misplaced, and notes that as set forth in the restriction requirement, the special technical feature linking the two groups of inventions is not the inventor’s contribution to the art. 
Applicant further argues that MPEP § 803 states: If the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. 
In response, the examiner submits that the restriction is based on the principle of single general inventive concept under PCT Rule 13.1. The restriction is proper and it is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 6,066,395 (Miyoshi) in view of Nishimoto et al. WO 2014081002 A1 (Nishimoto). US 2015/0315364 A1 is used herein as equivalent document of the Nishimoto reference. 

Considering claims 1 – 6, Miyoshi teaches Chopped carbon fibers suitable for producing a carbon fiber reinforced resin with a thermoplastic resin as the matrix, and also to a production process thereof. Particularly, it relates to a bundle of chopped carbon fibers produced from carbon fibers having a large number of filaments and large 

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 6,066,395 (Miyoshi) in view of Nishimoto et al. WO 2014081002 A1 (Nishimoto) and further in view of Kinoshita et al. JP 09250087 A (Kinoshita). US 2015/0315364 A1 is used herein as equivalent document of the Nishimoto reference, and Machine Translation of the Kinoshita reference is used herein. 

Considering claim 6, Miyoshi in view of Kinoshita is relied upon as set forth above in the rejection of claim 1. Further, although Miyoshi teaches that the continuous carbon fiber bundle is sized with a sizing comprising an epoxy compound, and urethane compound and surfactants, it does not recognize the use of stearic acid ester in the sizing. However, Kinoshita teaches a sizing composition for carbon fibers strands capable of satisfying fiber opening and fretting resistant properties, excellent in resin impregnation of a prepreg and satisfying complex material characteristics [Abstract]. Further, Kinoshita teaches at [0009 and 0033] that in the sizing composition a surfactant may be used in addition to the following essential components (A), (B), (C) and (D). In 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786